PER CURIAM.
No question of law arising under the National Labor Relations Act, 29 U.S.C.A. § 151 et seq., is presented in this case which has not been previously considered and settled either in the decisions of this Court or elsewhere. There is, therefore, no occasion for elaboration of previously settled rules. The record has been fully examined with regard to the allegations of fact and the testimony has been reviewed in detail. We find that the Board’s conclusions are supported by substantial evidence. Petition for enforcement will be granted and an order may be submitted.